Citation Nr: 1018745	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  01-00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for a right leg 
disability.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from May 1967 to April 1970.  Service in the Republic 
of Vietnam and receipt of the Purple Heart Medal are 
indicated by the evidence of record. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which, in part, denied the Veteran's 
application to reopen claims of entitlement to service 
connection for a right leg disability and a low back 
disability.  

In November 2001, the Veteran testified at a personal 
hearing, conducted via videoconferencing equipment, which was 
chaired by the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folders.

In a May 2002 decision, the Board continued the previous 
denial of the Veteran's claims.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court).  While the matter was pending 
before the Court, in December 2002, the Veteran's attorney 
and a representative of VA's Office of General Counsel filed 
a Joint Motion for Remand which, in pertinent part, vacated 
that part of the Board's decision that found that new and 
material evidence had not been received to reopen the 
Veteran's claims.

In a November 2005 decision, the Board found that new and 
material evidence had been received to reopen the Veteran's 
claim of entitlement to service connection for a low back 
disability, and remanded the reopened claim for additional 
development of the evidence.  The November 2005 decision also 
found that new and material evidence had not been received to 
reopen the claim for service connection for a right leg 
disability. 

The Veteran appealed the November 2005 Board decision to the 
Court which, in an Order dated October 16, 2006, granted a 
Joint Motion for an Order Partially Vacating the Board 
decision.  Specifically, the Court vacated that part of the 
Board's decision that found that new and material evidence 
had not been received to reopen a claim of entitlement to 
service connection for a right leg disability. 

In an August 2007 decision, the Board found that new and 
material evidence had been received to reopen the Veteran's 
claim of entitlement to service connection for a right leg 
disability and remanded the reopened claim for additional 
development.  The Veteran's claim of entitlement to service 
connection for a low back disability was also remanded for 
additional development.  The case is once again before the 
Board. 

The issue of entitlement to service connection for a right 
leg disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

There has been no demonstration by competent medical, or 
credible lay, evidence of record that a relationship exists 
between the Veteran's low back disability, to include 
arthritis, and his military service.


CONCLUSION OF LAW

A low back disability, to include arthritis, was not incurred 
in or aggravated by active military service, and may not be 
so presumed. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a low back 
disability. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In May 2004, November 2005 and August 2007, the Board 
remanded this case for further development.  Specifically, in 
May 2004, the Board remanded the Veteran's claims in order to 
fulfill the notice requirements of the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The Veteran's case was 
remanded in November 2005 and August 2007 in order to provide 
him with additional medical examinations.  The Veteran's 
claim was then to be readjudicated.

The record reveals that the RO sent the Veteran a VCAA notice 
letter on October 6, 2004.  He was provided with VA 
examinations in December 2008.  As discussed in more detail 
below, the Board finds that the Veteran's December 2008 VA 
spine examination was adequate and responsive to the Board's 
remand instructions.  The Veteran's claim was then 
readjudicated in the September 2009 supplemental statement of 
the case (SSOC).  Thus, the Board's remand instructions have 
been fully complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance]. 

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued a VCAA notice letters to the 
Veteran on October 6, 2004 and June 6, 2008.  These letters 
informed the Veteran of what evidence was required to 
substantiate his service connection claim and of his and VA's 
respective duties for obtaining evidence.  The June 2008 
letter informed the Veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess.  As VCAA notice was not completed 
prior to the initial AOJ adjudication of the claim, such 
notice was not compliant with Pelegrini.  However, as the 
case was readjudicated thereafter and there has been no 
prejudice to the Veteran in this regard.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, private medical records, 
VA outpatient medical records, records from the Social 
Security Administration, and provided him with a VA 
examination.  

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims. 

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with a VA examination in December 
2008.  The report of this examination reflects that the 
examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Supporting rationale was provided for the opinion proffered.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
Board therefore concludes that the examination is adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2009).  

In May 2010, the Veteran's representative argued that the 
December 2008 VA examination was inadequate as it was 
speculative and did not respond to the Board's remand 
request.  As discussed in more detail below, the Board finds 
that the examination does not offer a speculative opinion.  
Moreover, the examiner provided a rationale and etiology for 
his opinion in the March 2009 addendum when he stated that 
the Veteran's arthritis of the spine is a naturally occurring 
phenomenon unrelated to the Veteran's military service.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
exercised the option of a personal hearing and was afforded 
one in November 2001 as detailed in the Introduction. 

The December 2002 and October 2006 Court Order

As noted in the Introduction, this case has been the subject 
of two Joint Motions for Remand. The Board wishes to make it 
clear that it is aware of the Court's instructions in 
Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the 
effect that a remand by the Court is not "merely for the 
purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C.A. § 7104(d)(1). A remand is meant to entail a 
critical examination of the justification for the decision." 

The December 2002 Joint Motion, as adopted by the Court in 
January 2003, noted that the Board failed to address whether 
certain evidence received by VA was new and material evidence 
sufficient to reopen the Veteran's low back disability claim.  
As the Veteran's low back disability claim was reopened by 
the Board in November 2005 the issues raised by the parties 
have been addressed.  The December 2002 Joint Motion also 
stated that the Board failed to discuss the applicability of 
the VCAA to the Veteran's claims.  This has been accomplished 
as discussed above.  

The October 2006 Joint Motion, as adopted by the Court that 
same month, indicated that the Board erred by not providing 
an adequate statement of reasons or bases for its 
determination that evidence received concerning the Veteran's 
right leg disability was new and material.  As noted above, 
the Veteran's right leg disability claim has been reopened 
and is being remanded for further development.  The issues 
raised by the October 2006 Joint Motion have been addressed. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. See 38 
C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination 
as to whether these requirements are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof of 
service-connection . . . satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary." See also 38 C.F.R. § 3.304(d) 
(2009).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events. See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).

In Kessel v. West, 13 Vet. App. 9 (1999), the Court affirmed 
that the 38 U.S.C.A. § 1154(b) presumption only relates to 
the question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim. There must be 
competent medical evidence, unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Analysis 

With respect to the first Hickson element, the Veteran has 
been diagnosed with arthritis of the lumbar spine and 
spondylolysis of the L5 vertebrae.  See X-ray reports dated 
June 1991 and May 1987 respectively.  The first Hickson 
element, a current disability, has therefore been met. 

With respect to the second Hickson element, an in-service 
disease or injury, the Veteran's service treatment records 
document that he complained of back pain on multiple 
occasions.  See, e.g., a September 11, 1968 in-service 
treatment record.  He was noted to have excessively poor 
posture and lordosis in the lumbar area in April 1969.  

In addition, the Veteran has testified that he injured his 
back when a rocket shell exploded near his foxhole.  
Specifically, the Veteran stated that while engaged in combat 
in Vietnam, an incoming rocket shell caused him to be thrown 
from his foxhole and injure his back.  See the November 2001 
hearing transcript, page 7.  While the Veteran's DD-214 lists 
his military occupational specialty (MOS) as a metal worker, 
his service treatment records document that he was awarded 
the Purple Heart Medal after receiving a shrapnel injury to 
his right arm in June 1968.  As such, the Board concludes 
that the Veteran engaged in combat service in Vietnam and 
that his account of an in-service back injury is consistent 
with his combat service.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  For the reasons stated above, the Board 
finds that the second Hickson element has been met.

With respect to the third Hickson element, after reviewing 
the Veteran's claims folder and conducting a physical 
examination, the December 2008 VA examiner stated that any 
relationship between the Veteran's lumbar spine arthritis and 
his remote service is purely speculative.  When asked to 
clarify his opinion, the examiner stated that the Veteran's 
arthritis of the spine "is as likely as not a naturally 
occurring phenomenon" and not related to his military 
service.  See the March 2009 addendum to the December 2008 
examination report. 

In a February 1990 special orthopedic examination, the same 
VA examiner who conducted the above-mentioned December 2008 
examination, documented that the Veteran experienced an 
"extensive injury" to his spine during service and 
diagnosed him with residuals of an injury to the lumbosacral 
spine with spondylosis.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  

In this case, the Board places greater weight of probative 
value on the December 2008 and March 2009 medical opinions, 
which were issued after the VA examiner reviewed the 
Veteran's claims folder, to include his service treatment 
records, separation examination and post-service treatment 
records.  In contrast, the February 1990 opinion was based on 
the Veteran's description of his in-service injury.  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value. See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  

In Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), the 
Court, citing its decisions in Swann and Reonal, reaffirmed 
that in evaluating medical opinion evidence, the Board may 
reject a medical opinion that is based on facts provided by a 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  The Board may not, however, disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the Veteran.  

In this case, the VA examiner was relying on the Veteran's 
description of his in-service spine injury in February 1990.  
In December 2008, the examiner was able to review the 
Veteran's service treatment records and separation 
examination, along with his post-service treatment records 
and complaints before rendering an opinion.  

The Veteran's representative has argued that the December 
2008 VA examination was speculative and that the Veteran's 
claim should be remanded for an additional medical opinion.  
However, as noted above, the VA examiner did not state that a 
medical nexus opinion could not be provided without resorting 
to speculation in December 2008.  See Jones v. Shinseki, No. 
07-3060 (March 25, 2010).  Instead, the examiner indicated 
that any medical statement that attempted to link the 
Veteran's current back disability to his military service 
would be the result of pure speculation.  

To the extent that the Veteran and his representative contend 
that a medical relationship exists between his low back 
disability and his military service, any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The Veteran has contended that he has had a back disability 
since separating from service.  The Board is of course aware 
of the provisions of 38 C.F.R. § 3.303(b), discussed above, 
relating to chronicity and continuity of symptomatology. 
However, the first post-service evidence of low back pain 
comes from a September 1974 treatment record.  In February 
1975, the Veteran indicated that he injured his back at work 
in September 1974 and has not worked since.  Furthermore, the 
record indicates that the Veteran was not diagnosed with 
spondylolysis until May 1987 or arthritis of the spine until 
June 1991.  Well outside the one year presumptive period. See 
38 C.F.R. § 3.309(a).  While the Board notes that the Veteran 
complained of low back pain following service, there is no 
indication that he experienced continuity of symptomatology.  
Accordingly, Hickson element (3) has not been met, and the 
Veteran's claim fails on this basis. 

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
low back disability.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to service connection for a low back disability 
is denied. 


REMAND

2.  Entitlement to service connection for a right leg 
disability.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the case 
must be remanded for further evidentiary and procedural 
development. 

The evidence of record indicates that the Veteran has been 
diagnosed with arthritis of the right hip.  See the December 
2008 VA examination.  The Veteran's service treatment records 
indicate that he had a contusion on his right knee in 
September 1968.  In addition, the Veteran has stated that the 
concussive blast from an incoming rocket shell threw him from 
his foxhole and resulted in a right leg injury. See the 
November 2001 hearing transcript, page 7.  While the service 
treatment records do not document the injury described by the 
Veteran, his statements are consistent with the circumstances 
of service and appear to be credible.  Accordingly, the first 
two Hickson elements have been met. 

With respect to the third Hickson element, a March 1994 VA 
consultation request documents that the Veteran has been 
having severe right leg and hip pain since 1970.  A review of 
the record indicates that the Veteran first complained of 
right leg pain in October 1974 and it appears that the March 
1994 treatment record was based on the Veteran's self-
reported history.  Furthermore, the treatment record does not 
comment on whether the Veteran's right leg pain is a symptom 
of his September 1974 low back injury or due to his in-
service injury.

In contrast, after examining the Veteran and reviewing his 
claims folder, the December 2008 VA examiner stated that any 
relationship between the Veteran's right leg pain and 
arthritis and his military service would be purely 
speculative.  The examiner did not provide any reasons or 
basis for this conclusion.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) [A medical opinion that contains 
only data and conclusions without any supporting analysis is 
accorded no weight]; see also Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  [Once VA undertakes the effort to provide 
an examination, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided].

The record on appeal thus presents certain medical questions 
which cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  The issue of a medical nexus 
between the Veteran's military service and his right leg is a 
question that must be addressed by an appropriately qualified 
physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1. VBA should arrange for a qualified 
heath care provider to review the 
Veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether it is at least as likely as not 
[there is a 50 percent probability or 
greater] that the Veteran's currently 
diagnosed degenerative joint disease of 
the right hip was incurred or aggravated 
during active duty.  If the reviewing 
health care provider finds that clinical 
examination of the Veteran and/or 
diagnostic testing is necessary, such 
should be accomplished.  A report should 
be prepared and associated with the 
Veteran's VA claims folder.  Rationale 
should be provided for all opinions 
offered.  

2.  VBA should then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


